
	

116 S1197 IS: All-Electric Homes Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 1197
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2019
			Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish a tax credit for construction of new
			 all-electric homes.
	
	
		1.Short title
 This Act may be cited as the All-Electric Homes Act of 2019.
		2.Credit for new all-electric homes
 (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.New All-Electric Home Credit
						(a)Allowance of credit
 (1)In generalFor purposes of section 38, in the case of an eligible contractor, the new all-electric home credit for the taxable year is the applicable amount for each qualified new all-electric home which is—
 (A)constructed by the eligible contractor, and (B)acquired by a person from such eligible contractor for use as a residence during the taxable year.
 (2)Applicable amountFor purposes of paragraph (1), the applicable amount is an amount equal to— (A)in the case of a qualified new all-electric home which is a single-family residence, $5,000, and
 (B)in the case of a qualified new all-electric home which is a multi-family residence, an amount equal to the product of—
 (i)$1750, multiplied by (ii)the total number of residential units.
 (b)DefinitionsFor purposes of this section— (1)Eligible contractorThe term eligible contractor means the person who constructed the qualified new all-electric home.
 (2)Qualified new all-electric homeThe term qualified new all-electric home means a dwelling unit— (A)located in the United States,
 (B)the construction of which is substantially completed after the date of the enactment of this section,
 (C)for which all appliances and mechanical systems are powered solely by electricity, (D)which does not have any gas line or gas service to such dwelling unit, and
 (E)which meets the highest energy efficiency standards for the United States (as determined by the Secretary, in consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency) for purposes of the building envelope and any appliances and mechanical systems within the dwelling unit.
 (3)ConstructionThe term construction includes substantial reconstruction and rehabilitation. (4)AcquireThe term acquire includes purchase.
 (c)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section in connection with any expenditure for any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so determined.
 (d)Coordination with investment creditFor purposes of this section, expenditures taken into account under section 47 or 48(a) shall not be taken into account under this section..
			(b)Conforming amendments
 (1)Section 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)the new all-electric home credit determined under section 45T(a)..
 (2)Section 196(c) of such Code is amended by striking and at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting , and, and by adding at the end the following new paragraph:  (15)the new all-electric home credit determined under section 45T(a)..
 (3)Section 1016(a) of such Code is amended by striking and at the end of paragraph (37), by striking the period at the end of paragraph (38) and inserting , and, and by inserting after paragraph (38) the following new paragraph:  (39)to the extent provided in section 45T(c), in the case of amounts with respect to which a credit has been allowed under section 45T..
 (4)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 45S the following new item:
					45T. New All-Electric Home Credit..
 (c)Effective dateThe amendments made by this section shall apply to qualified new all-electric homes acquired after December 31, 2019, in taxable years ending after such date.
			
